                         Case 1:19-cv-04587-JPO Document 102 Filed 05/08/20 Page 1 of 1



             MITCHELL SILBERBERG & KNUPP LLP                                                                        Christine Lepera
                                                                                                          A Professional Corporation
             A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                               (917) 546-7703 Phone
                                                                                                                  (917) 546-7673 Fax
                                                                                                                        ctl@msk.com


             May 8, 2020

             VIA ECF

             Hon. J. Paul Oetken, U.S.D.J.
             Thurgood Marshall
             United States Courthouse
             Southern District of New York
             40 Foley Square, Room 2101
             New York, New York 10007

             Re:       Ernie Hines d/b/a Colorful Music v. Roc-A-Fella Records, Inc. et al.,
                       Case No. 19-cv-04587 (JPO)

             Dear Judge Oetken:

             We write on behalf of Defendants Shawn Carter and Timothy Mosley (together, “Defendants”).
             This week, Plaintiff filed a new lawsuit alleging copyright infringement claims against
             Defendants and other parties, which are identical to the claims in the above-captioned
             action. The new action is entitled Hines v. EMI April Music Inc. et al., No. 1:20-cv-03535-GBD
             (hereafter, the “Related Case”).

             Plaintiff failed to designate the Related Case as related to the above-captioned action pursuant to
             Local Civil Rule 1.6. Accordingly, Defendants filed a letter today with Judge Daniels, who was
             assigned to the Related Case. In the letter, Defendants: (a) inform Judge Daniels of the relation
             of the Related Case to the above-captioned action; and (b) seek reassignment of the Related Case
             to Your Honor’s courtroom. A copy of that letter is enclosed herewith.


             Respectfully,

             /s/ Christine Lepera



             Christine Lepera
             A Professional Corporation of
             MITCHELL SILBERBERG & KNUPP LLP

             CTL/sml




12128903.1                                                           437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                                     Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
